                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )     NO. 3:11-cr-00083-1
 v.                                                        )
                                                           )     JUDGE RICHARDSON
                                                           )
 ZEESHAN KHALID SYED                                       )


                              MEMORANDUM OPINION AND ORDER

      Pending before the Court is Defendant’s pro se Motion for Compassionate Release (Doc.

No. 1179),1 supplemented by the Supplemental Motion for Compassionate Release (Doc. No.

1195) filed by his appointed counsel. Via these motions, Defendant seeks a reduction of his 216-

month sentence and immediate release from the custody of the Bureau of Prisons (“BOP”),

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Like many other federal inmates in this district and

around the country, Defendant claims that the ongoing COVID-19 pandemic, as applied to his

specific health profile, satisfies the requirement of “extraordinary and compelling reasons”

necessary for this Court to grant “compassionate release” under Section 3582(c)(1)(A)(i), and that

compassionate release is otherwise appropriate in his case. The Government has filed a response

in opposition, (Doc. No. 1201, “Response”), arguing that Defendant has not shown as required

“extraordinary and compelling reasons” for compassionate release or that he is not a danger to the

safety of other persons, and that other applicable considerations counsel strongly against



          1
            Such motions are also known as ones for “compassionate release”; thus, the Court refers to both
“compassionate release” and “sentence modification” throughout this opinion when referring to Defendant’s requested
relief. See United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at n.2 (D. Utah Feb. 18, 2020)
(“In this order, the court uses the phrase ‘compassionate release’ and ‘sentence modification’ interchangeably, which
is consistent with how other courts have used the terms.”); United States v. McDonald, No. 94-CR-20256-1, 2020 WL
3166741, at *1 (W.D. Tenn. June 8, 2020).




  Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 1 of 15 PageID #: 7711
compassionate release.

                                               BACKGROUND

        On October 11, 2012, Defendant was charged in two counts of a six-count superseding

indictment filed against him and seven co-defendants. Specifically, the Superseding Indictment

charged Defendant: in Counts One with possession with intent to distribute a mixture and

substance containing cocaine and possession with intent to distribute marijuana, in violation of 21

U.S.C. §§ 841(a)(1) and 846, respectively; and in Count Two with conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h). On November 5, 2012, he pled guilty to both

counts. (Doc. No. 472). In the Plea Agreement, Defendant admitted to distributing an extremely

large amount of cocaine and marijuana in Nashville over the course of several years—at least 150

kilograms of cocaine and at least 100 kilograms of marijuana. (Id. at 14). Additionally, he admitted

to acting as the leader and manager of the distribution ring. (Id.). He further admitted to attempting

to murder a witness who had cooperated with the Federal Bureau of Investigation. (Id. at 15). On

December 5, 2015, the Court sentenced Defendant to 216 months’ incarceration and five years’

supervised release. (Doc. No. 1064).

                   LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1) First Step Act of

2018, P.L. 115-391, 132 Stat. 5239,2 the district court may under certain circumstances grant a



       2
           That paragraph of Section 603 provides:

        (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
       RELEASE.—Section 3582 of title 18, United States Code, is amended—
                (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
       of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier . . .”




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 2 of 15 PageID #: 7712
defendant’s motion for compassionate release if what the Court will call the “exhaustion

requirements” have been satisfied—i.e., “[either] the defendant has fully exhausted all

administrative rights to appeal a failure of [BOP] to bring a motion [for compassionate release] on

the defendant’s behalf or [there has been a] lapse of 30 days since the receipt of such a request [for

BOP to file such a motion] by the warden of the defendant’s facility, whichever is earlier.”

         Once it properly can act on a motion brought under 18 U.S.C. § 3582(c)(1)(A), the district

court can reduce a sentence under that provision (for any defendant younger than 70 years old)3

only if it finds extraordinary and compelling reasons to do so. See 18 U.S.C. § 3582(c)(1)(A)(i).

The defendant bears the burden of showing that “extraordinary and compelling reasons” exist to

justify release under the statute. United States v. Hayward, No. CR 17-20515, 2020 WL 3265358,

at *1 (E.D. Mich. June 17, 2020). And the Court does not write on a clean slate in considering

what qualifies as “extraordinary and compelling reasons.”

        Congress tasked the Sentencing Commission with promulgating “general policy statements

regarding . . . the appropriate use of . . . the sentence modification provisions set forth in [section]

3582(c) of title 18. . . .” 28 U.S.C. § 994(a)(2)(C). Congress directed the Sentencing Commission,

in promulgating these policy statements, to “describe what should be considered extraordinary and

compelling reasons for sentence reduction, including criteria to be applied and a list of specific

examples.” 28 U.S.C. § 994(t). In response to these congressional instructions, the Sentencing

Commission promulgated U.S.S.G. § 1B1.13, and its application note, which collectively comprise

the policy statement(s).

             Practitioners of federal criminal law are accustomed to treating the Sentencing



         3
          This subparagraph provides an alternative ground for relief for defendants who are at least 70 years of age.
See 18 U.S.C. § 3582(c)(1)(A). It is inapplicable here, however, because Defendant is only 40.




  Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 3 of 15 PageID #: 7713
Commission’s policy statements as advisory only (especially in the aftermath of United States v.

Booker, 543 U.S. 220 (2005)). They are exactly that in the context of a defendant’s original

sentencing—but not in the context of a motion under Section 3582(c)(1)(A). In the latter context,

they are by statute mandatory, inasmuch as Congress has prohibited courts from granting a

sentencing reduction unless “such a reduction is consistent with applicable policy statements

issued by” the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).4

             Together, U.S.S.G. § 1B1.13 and its application note do two things that are relevant here.

First, they define, in Application Note 1, “extraordinary and compelling circumstances” to apply

in (and only in) situations falling within one or more of five separate and particular categories,

which the Court discusses below. See U.S.S.G. § 1B1.13 n.1(A)(i)-(ii), (B), (C) & (D).5 Second,

they prescribe additional requirements for obtaining a sentence reduction where the defendant does

meet the threshold requirement of “extraordinary and compelling circumstances.”6 Specifically,

for a defendant not yet 70 years old (such as Defendant), the court may reduce a sentence if (1)

extraordinary and compelling reasons warrant a reduction, and (2) the defendant is not a danger to

the safety of any other person or to the community, and (3) the reduction is consistent with the

policy statement. See U.S.S.G. § 1B1.13(1)(A), (2) and (3). The Application Note indicates the


         4
           In Booker, the Supreme Court found unconstitutional (i.e., violative of the Sixth Amendment) Congress’s
directive that the Sentencing Guidelines are generally what was referred to as “mandatory,” meaning that sentence
generally had to be imposed within the guideline range calculated using the Sentencing Guidelines. To say the least,
this limited Congress’s ability to make anything about the Sentencing Guidelines mandatory in the context of an
original sentencing. But such limitations do not exists in the context of a motion for sentence reduction under Section
3582(c)(1)(A), wherein the Sixth Amendment concerns driving the Booker decision are entirely absent.

         5
          The Application Note also contains various other instructions for considering whether extraordinary and
compelling circumstances exist. Such instructions need not be discussed here, as the Court herein resolves the Motion
without any need to refer to them.

         6
            It is important to note that these other requirements—being, after all, requirements—are mandatory. That
is to say, a defendant is not eligible for compassionate release merely because there are “extraordinary and compelling
reasons” within the meaning of Application Note 1(A).




  Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 4 of 15 PageID #: 7714
third requirement may be redundant of the first two, inasmuch as it states that “any reduction made

. . . for the reasons set forth in subdivisions (1) and (2) [i.e., U.S.S.G. § 1B1.13(1) & (2)] is

consistent with this policy statement.” Id. at n.5.7

         If the court does find these (two or three depending on how one looks at it) requirements

satisfied, the defendant has met the basic eligibility for compassionate release. But even then, the

Court does not automatically or necessarily grant the motion for a reduction; instead, it may, after

considering the factors set forth in 18 U.S.C. § 3553(a), reduce the term of imprisonment (and may

impose a term of probation or supervised release that does not exceed the unserved portion of the

original term of imprisonment). See 18 U.S.C. § 3582(c)(1)(A).

         The (familiar) sentencing factors set forth in Section 3553(a) include:

                  (1) the nature and circumstances of the offense and the history and
                      characteristics of the defendant;

                  (2) the need for the sentence imposed—
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;

                  (3) the kinds of sentences available;

                  (4) the kinds of sentence and the sentencing range established for—
                          (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the . . .
                                  i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                                  ii) [in effect at the time of sentencing]



         7
           Like many redundancies, this one may seem odd due to its apparent unnecessariness. But it seems motivated
by the valid desire to ensure that the Sentencing Commission’s criteria for a sentencing reduction expressly both: (a)
included the congressional requirement, discussed below, that any reduction be “consistent with applicable policy
statements issued by” the Sentencing Commission; and (b) clarified that the required consistency involved nothing
more than satisfaction of U.S.S.G. § 1B1.13(1) & (2).




  Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 5 of 15 PageID #: 7715
               (5) any pertinent policy statement—
                       A) issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code; and
                       B) [and in effect at the time of sentencing]

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       Relevant to factor number (5), as discussed above, the Sentencing Commission has issued

a binding policy statement regarding reduction of a term of imprisonment under Section

3582(c)(1)(A). See U.S.S.G. § 1B1.13. As further mentioned above, Application Note 1 to

U.S.S.G. § 1B1.13 speaks to what constitutes “extraordinary and compelling reasons,” identifying

five categories of situations where such reasons may be found to exist. Two of the five involve the

defendant’s medical condition, i.e.: (i) the defendant is suffering from a terminal illness; or (ii) the

defendant is suffering from a serious physical or medical condition, or serious functional or

cognitive impairment, or deteriorating physical or mental health due to the ageing process, that

substantially diminishes the defendant’s ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover. See U.S.S.G. § 1B1.13

n.1(A). The next two categories relate to defendants over 65 and defendants with particular grave

family circumstances, respectively; they are not applicable to the instant Motion.

      As for the last of the five categories (sometimes referred to as the “residual” or “catchall”

provision), the Application Note describes it as encompassing the situation where, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1(D) (emphasis added).




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 6 of 15 PageID #: 7716
                           THE PARTIES’ RESPECTIVE POSITIONS

       In the Motion, Defendant relies on the prevailing COVID-19 pandemic and his medical

condition, high blood pressure. Defendant assets that “his hypertension renders him unable to care

for himself or protect himself from Covid-19 while in the custody of the BOP.” (Doc. No. 1195 at

8). As a result, he claims, he has shown “extraordinary and compelling reasons” for his

compassionate release under Application Note 1(A)(ii)(I). (Id. at 8-9). Defendant further argues

that the Section 3553(a) factors weigh in favor of granting his release, because his time served

reflects the seriousness of his offenses, adequately serves the need for deterrence, and serves the

purpose of further promoting his rehabilitation. (Id. at 10).

       The Government argues in response that Defendant has not shown “extraordinary and

compelling reasons” as required for compassionate release, because his medical records indicate

that Defendant’s hypertension is well-managed while he is incarcerated. (Doc. No. 1201 at 7-11).

The Government also argues that the Motion should be denied because the factors under Section

3553(a) militate against granting the Motion. (Id. at 12-14). Specifically, the Government asserts

that the nature and circumstances of the underlying offenses, and the danger Defendant would pose

to the community if he were released weigh against granting his request. (Id. at 13).

                                            ANALYSIS

       I.      EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release under the standards set forth by

U.S.S.G. § 1B1.13 and its application note. Defendant bears the burden to show that extraordinary

and compelling reasons exist warranting his release. United States v. Shabudin, 445 F. Supp. 3d

212, 214 (N.D. Cal. May 12, 2020); United States v. Crouch, No. 5:19-CR-00029-TBR, 2020 WL




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 7 of 15 PageID #: 7717
1963781, at *3 (W.D. Ky. Apr. 23, 2020) (“[Defendant’s] circumstances do not meet the burden

of extraordinary and compelling.”).

       As noted, in the instant case Defendant relies upon the above-referenced medical condition

(hypertension), which he claims constitutes, when combined with the COVID-19 pandemic, an

extraordinary and compelling reason. Such an assertion, as often is the case on compassionate

release motions, asks the Court to put itself in the difficult position of making medical assessments

it is simply not qualified to make.

       As it happens, however, in the Court’s experience defendants and the Government alike

tend to refer (and defer) to the views of the Centers for Disease Control and Prevention (“CDC”)

when making their arguments for “extraordinary and compelling reasons” within the meaning of

Application Note 1(A). Typically, neither side makes more than a minimal (if any) reference to

the views of anyone else regarding the relationship between COVID-19 and the defendant’s

(alleged) medical conditions.

       As for the Government, its deference to the CDC’s views is typically manifested primarily

in the following manner: if the defendant suffers from what the Government accepts to be a

“chronic” condition, and if the CDC says that the particular chronic condition is one that places

those suffering from it at a higher risk from COVID-19, the Government concedes that there are

“extraordinary and compelling circumstances” such that the primary requirement for

compassionate release is satisfied. However, the Government makes no such concession here,

presumably because it does not accept that the preconditions for such a concession have been

satisfied, inasmuch as the CDC indicates that hypertension merely “might” place a person at

elevated risk of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19):

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 8 of 15 PageID #: 7718
ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Oct. 9, 2020).

       As for the moving defendant, he or she typically effectively accepts that the question of

whether extraordinary and compelling circumstances exist should be answered by reference to the

CDC’s view on whether the defendant’s condition places him or her at a higher risk from COVID-

19. Here, however, Defendant cites not only the CDC’s views, but also additional sources: two

articles from April 2020 that he contends demonstrate that “high blood pressure is increasingly

seen as a dangerous complicating factor.” (Doc. No. 1195 at 4-5 (citing Erika Edwards, In sickest

COVID-19 patients, underlying conditions are common, large study finds: High blood pressure,

obesity and prediabetes are risk factors for severe cases, NBC News, Apr. 22, 2020

https://www.nbcnews.com/health/health-news/sickest-covid-19-paients-underlying-conditions-

are-common-large-study-n1189906 (last accessed Oct. 9, 2020); Meredith Wadman, How does

coronavirus kill? Clinicians trace a ferocious rampage through the body, from brain to toes,

Science Magazine, Apr. 17, 2020, https://www.sciencemag.org/news/2020/04/how-does-

coronavirus-kill-clinicians-trace-ferocious-rampage-through-body-brain-toes (last accessed Oct.

9, 2020)).

       But however reasonable the views of these writers might have been when expressed six

months ago—a topic on which the undersigned is not qualified to comment authoritatively—they

were based on information available at the time. Undoubtedly, a great deal more has since been

learned about the risk from COVID-19—and yet the CDC still has not moved the needle on

hypertension from “might” to “does” increase the risk. That is not to say that the CDC necessarily

has better views than those of the two authors merely because it is the CDC; on that point, the

undersigned would not venture to say. It is to say, instead, that the CDC’s current views are more

informed than those presented six months ago. Based on the most current information, although




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 9 of 15 PageID #: 7719
the Court credits that hypertension “might” place a person at elevated risk of severe illness from

COVID-19, the Court cannot go any further than that on the current record. It therefore concludes

that Defendant’s hypertension does not constitute extraordinary and compelling reasons for his

release.

       Numerous courts have denied prisoners’ motions for compassionate release when the basis

of the motion is the medical condition of hypertension combined with the COVID-19 pandemic.

See United States v. Cox, No. 13-CR-20779-02, 2020 WL 4581692, at *1 (E.D. Mich. Aug. 10,

2020) (explaining that a diagnosis of hypertension does not constitute extraordinary and

compelling reasons and noting that “hypertension is a common medical condition shared by over

100 million Americans.”); United States v. Hall, No. CR JKB-04-323, 2020 WL 4582712, at *2

(D. Md. Aug. 10, 2020) (explaining that the defendant’s hypertension diagnosis does “not

sufficiently differentiate him form the thousands of similarly situated incarcerated individuals to

constitute extraordinary and compelling reasons.”); United States v. Chambers, No. 18-47 2020

WL 4260445, at *4 (E.D. La. July 24, 2020) (denying motion for compassionate release for 51-

year-old male defendant with hypertension and other alleged medical conditions, explaining that

“courts have found that hypertension does not amount to an extraordinary or compelling reason

for release” during the COVID-19 pandemic) (collecting cases); United States v. Jordan, No. 09-

CR-20490, 2020 WL 4016087, at *2 (E.D. Mich. July 16, 2020) (noting that “the CDC believes

that hypertension ‘might be’ a COVID-19 risk factor, but this determination is still uncertain”).

Moreover, current medical research indicates that “the link between hypertension and COVID-19

is unclear.” See COVID-19 and Hypertension: What We Know and Don't Know, Am. College of

Cardiology,            July           6,           2020,            https://www.acc.org/latest-in-

cardiology/articles/2020/07/06/08/15/covid-19-and-hypertension (last accessed Oct. 8, 2020).




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 10 of 15 PageID #: 7720
       Moreover, per Defendant’s medical records, his hypertension appears to be controlled

while incarcerated. Additionally, Defendant suffers no other chronic condition and is only 40

years old, which distinguishes his case from those where defendants with hypertension were at a

heightened risk of a bad outcome if infected due to either their age or other conditions, and thus

granted release. See, e.g., United States v. White, No. 3:17-cr-00098, 2020 WL 4530931, at *2

(M.D. Tenn. Aug. 6, 2020) (“[The defendant’s] high blood pressure, macular degeneration, and

acute respiratory infection are serious illnesses that when combined with his age at 60 and other

health problems, place him in danger should he contract COVID-19.”).

       Defendant has provided no evidence to show that his hypertension puts him at a high risk

of either being infected with COVID-19 or having a bad outcome were he to be infected with

COVID-19. Indeed, his hypertension appears to be controlled, and he has not indicated that he

suffers any other health conditions. Accordingly, Defendant has not met his burden to show

extraordinary and compelling reasons for release; thus, his Motion fails.

       III.    DANGER TO THE SAFETY OF ANY OTHER PERSON OR THE
               COMMUNITY

       Even if he could show extraordinary and compelling reasons, Defendant could be eligible

for compassionate release, such that the Court would then proceed to an analysis of the factors

under 18 U.S.C. § 3553(a), only if he is not a danger to other persons or the community. See

U.S.S.G. § 1B1.13. “[T]he defendant has the burden of proof on the issue of his lack of danger to

others and the community.” See United States v. Rodriguez, No. 3:95CR772, 2020 WL 3260711,

at *1 (N.D. Ohio June 13, 2020).

       At Defendant’s sentencing, the sentencing judge succinctly noted the facts of record:

              From the Court's perspective, this is a very serious matter. This was a
       defendant who was, essentially, the leader of the Middle Tennessee drug
       conspiracy. There were hundreds of kilos of drugs that were being transported
       through the Middle District and elsewhere. There was a significant money


 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 11 of 15 PageID #: 7721
       laundering scheme in connection with this. On top of that, there were threats to kill
       two witnesses, two critical witnesses in this case. In addition, the Court is disturbed
       that, even the defendant acknowledges that the government warned him about the
       discussions and threats about one witness, but the discussions continued and, in
       fact, involved a second witness. Although there's a -- although the sentence that the
       Court will impose may be -- may be considered harsh, I think it is actually reflective
       of the seriousness of the defendant's conduct to threaten two witnesses, to talk about
       killing two witnesses in a criminal proceeding or in any proceeding is an extremely
       serious matter. And to impose a sentence that would be reflective of just drug
       trafficking that he just fell into, I don't think would be a reasonable sentence.

(Doc. No. 1137 at 26-27). Based on this record, the Court cannot conclude that Defendant would

not be a danger to the community if he were released. The Court recognizes these events happened

nearly a decade ago. However, Defendant’s actions were extremely dangerous and odious, and

Defendant has done nothing (and quite frankly, would have difficulty doing so based on the record)

to show the Court that despite this history, he would not be a danger to the community if released.

Accordingly, the Court finds that Defendant would pose a danger to the community if he were

released, thus dooming his Motion independently.

       IV.     SECTION 3553(a) FACTORS

       Although Defendant does not qualify for compassionate release, irrespective of how the

Section 3553(a) factors apply to him, the Court will discuss the most salient Section 3553(a)

factors, which collectively cut against granting compassionate release for him.

       The nature and circumstances of the offense cut against compassionate release. As

discussed above, Defendant was a local leader in drug and money laundering conspiracies which

involved not just the importation and trafficking of hundreds of kilograms of cocaine and

marijuana, but the possession of firearms and threats of violence against several people. For those

same reasons, the history and characteristics of the Defendant also cut against compassionate

release. Also for the same reason and to the same extent, and for the reasons discussed above in




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 12 of 15 PageID #: 7722
connection with whether Defendant would be a danger if released, the need to protect the public

from further crimes of the defendant also cuts against Defendant.

       The need to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The focus in this case, as discussed above, is that

Defendant’s hypertension places him at a heightened risk of an adverse outcome from COVID-19,

and his medical records indicate that his hypertension is being well-managed during his

incarceration.

       Moreover, the requested relief would undermine the need to “promote respect for the law,”

“afford adequate deterrence to criminal conduct,” and “avoid unwarranted sentence disparities.”

18 U.S.C. § 3553(a)(2)(A), (B). To date, Defendant has only served 9 years of his 18-year sentence.

See United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (explaining that “the need

to provide just punishment, the need to reflect the seriousness of the offense, and the need to

promote respect for the law permit the court to consider the amount of time served in determining

whether a sentence modification is appropriate.”). Enabling a defendant to serve only have of his

lawfully imposed sentence tend to impair all of these objectives.

       Moreover, especially considering that Defendant is (even now, after years of incarceration)

not elderly, a nine-year sentence would represent an especially large departure from his guideline

sentence. The record reflects that Defendant’s offense level was 43, meaning that (even with his

criminal history category of I), his guideline sentence was life. Even his sentence of 18 years was

a below-guideline sentence, (Doc. No. 1139 at 2), and a nine-year sentence would be an especially

large various from a life sentence. Although the guidelines of course are advisory only, and there

is nothing wrong with below-guidelines in general, the Court can (and in this instance does) treat




 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 13 of 15 PageID #: 7723
such a large departure as tending to frustrate the objective of avoiding unwarranted sentencing

disparities among defendants with similar records who have been found guilty of similar conduct.8

         Accordingly, to grant Defendant compassionate release would create an unwarranted

sentence disparity among defendants with similar records who have been found guilty of similar

conduct. Additionally, a reduction of the Court’s original sentence would also fail to reflect the

seriousness of the offense Defendant committed and would not provide a just punishment for his

conduct. It would also undermine the Court’s attempt to use the sentence to promote respect for

the law and serve as a deterrent for criminal conduct.

         Thus, the Court finds that the Section 3553(a) factors do not weigh in favor of granting

Defendant compassionate release, even if he did show extraordinary and compelling reasons, and

that he were not a danger to the community.

                                                 CONCLUSION

         Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here because Defendant has failed to satisfy even its first requirement, i.e., extraordinary and

compelling reasons to justify it. Additionally, Defendant has not shown that he would not present

a danger to other persons or the community or that the Section 3553(a) factors weigh in favor of

granting his release.

         For these reasons, Defendant’s pro se Motion for Compassionate Release (Doc. No. 1179),

and its supplement filed by his appointed counsel (Doc. No. 1195) are DENIED.




          8
            “The point of the guidelines is to decrease sentencing disparities, an objective furthered by a within-
guidelines sentence, as opposed to a sentence that varies above or below the advisory guidelines range. The very thing
[the defendant-appellant] presumably wants—a below-guidelines sentence—is more likely to create disparities than
eliminate them. There is nothing wrong, to be sure, with a below-guidelines sentence. It is just that a request for one
[is not supported by] § 3553(a)(6).” United States v. Swafford, 639 F.3d 265, 270 (6th Cir. 2011).



 Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 14 of 15 PageID #: 7724
     IT IS SO ORDERED.



                                        _______________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




Case 3:11-cr-00083 Document 1210 Filed 10/09/20 Page 15 of 15 PageID #: 7725
